Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 10/29/2021has overcome the technical deficiencies and the prior art rejection. Claims 1, 3 and 6-15 are allowed because the prior art of record fails to disclose that:
-an inductive element in the form a distributed constant transmission line which is connected to a first terminal of the transistor, the inductive element operatively serving as a Radio Frequency (RF) choke to connect a first power source to the first terminal of the transistor in order to bias the first terminal while suppressing Radio a first capacitive element which operatively bypasses a second power source, connected to a second terminal of the transistor, in order to shunt high frequencies as combined in claims 1 and 13.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842